                         E E'R
                    BY OR ,      01~
                                          Ec nliD
                                       H 'P    mT
                 IN THE UNITED   S'TATE S"' vr'S~RTCT   COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                 MAG. NO.   1 8 - 0 11 4 2 .KSC~.
                 Plaintiff,               CRIMINAL COMPLAINT

          vs.
                                                                Fil.ED IN THE
ERNEST BADE,              ( 1)                          UNITED STATESCIGTRIOT OOUAT
                          ( 2)                               DISTRICT OF HAWAII
YVONNE CAITANO,
Sheena STRONG,            ( 3)                                OCT 1 5 2018
                                                                                      ~
Marie BENEVIDES,          ( 4)
Theresa SALTUS,           ( 5)                       at2:.._o•crock and aJ mln.{J M
                                                           SUE BEITIA,CLERK-
                Defendant s .



                            CRIMINAL COMPLAINT

     I, the undersigned complainant, being duly sworn, state the
following is true and correct to the best of my knowledge and
belief.

     Beginning at a date unknown, but by at least May 20 15 and
continuing unti l at least October 2018, Ernest BADE, Yvonne
CAITANO, Sheena STRONG, Marie BENEV I DES , and The resa SALTUS did
knowingl y and intentional l y, combine, conspire, confederate and
agree with each other, and with others known and unknown, to
distribute and possess, with i ntent to distr i bute, Schedule II ,
III, IV, and V controlled substances in violation of T itle 21,
United States Code, Sections 84l(a) (1 ), 841(b) (1) (C) and 846.

     II
     II
     II
     II
     II
     II
     II
      I further state that I am a Task Force Officer with the
 Drug Enforcement Administration and that this Complaint is based
 upon the facts set forth in the attached "Affidavit in Support
 of Criminal Complaint", which is incorporated herein by
 reference.

 Sworn to before me and
 subscribed in my
 this IS- day of
 2018, at Honolul                                 DEA



~L:__.~P~U~~~~=tt~~ff!Jt
 United States




                                 2
            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, CRAIG S. OKANO, after being duly sworn, deposes and

states as follows:

     i.   This affidavit is made in support of a criminal

complaint charging Ernest BADE, Yvonne CAITANO, Sheena STRONG,

Marie BENEVIES, Theresa SALTUS with violations of Title 21,

United States Code, Sections 841(a) (1), 84l(b) (1) (C), and 846

knowingly and intentionally conspiring with others, known and

unknown, to distribute and possess with intent to distribute

Schedule II, III, IV and V controlled substances.

I.   Affiant's Training_ and Experience

     2.   I am a law enforcement officer of the United States

within the meaning of Title 18, United States Code, Section

2510(7), empowered by law to conduct investigations and make

arrests for offenses enumerated in Title 18, United States Code,

Section 2516. I am a Task Force Officer ("TFO") with the Drug

Enforcement Administration ("DEA") and have been assigned to the

DEA since September 2014. I am currently assigned to the DEA

Honolulu District Office Tactical Diversion Squad ("TDS").     I

have received specialized training from the DEA to include the

Tactical Diversion Squad course, the Basic Narcotics

Investigator course, Money Laundering and the JETWAY

Interdiction course. These trainings focused on methods of

unlawful drug trafficking; the identification of controlled


                                 3
substances; confidential source management; the means by which

drug traffickers derive, launder, and conceal their profits from

drug trafficking; the use of assets to facilitate unlawful drug

trafficking activity; and, the law permitting the forfeiture to

the United States of assets purchased with drug proceeds or

assets used or intended to be used to facilitate drug

violations.

     3.     I have been a sworn law enforcement officer since

1997. I have worked as a United States Air Force Security Forces

police officer and a Parole and Probation Officer for the State

of Nevada Department of Public Safety. I am currently a Deputy

Sheriff for the State of Hawaii Department of Public Safety and

have been since 2001. As a law enforcement officer, I have been

trained in narcotics identification, detection and

investigation. I have been involved in over 100 narcotics

arrests derived during traffic stops or personal encounters.

These encounters have involved illicit drugs such as crystal

methamphetamine, heroin, marijuana, cocaine as well as

pharmaceutical controlled substances.   As a DEA TFO, I have

participated in numerous investigations where I have:    (a)

conducted physical and wire surveillance;   (b) executed search

warrants;   (c) reviewed and analyzed numerous taped conversations

and records of drug traffickers and money launderers;    (d)

debriefed cooperating drug traffickers and money launderers;      (e)


                                 4
monitored wiretapped conversations of drug traffickers; and (f)

conducted surveillance of individuals engaged in drug

trafficking, money laundering, and other violations of federal

law. Through my training, education, and experience, as well as

the experience and knowledge of my. fellow law enforcement

officers, I have become familiar with:         (a) the manner in which

illegal drugs are imported and distributed;         (b) the method of

payment for such drugs;· and (c) the efforts of persons involved

in such activity to avoid detection by law enforcement.

II.   Overview of the Law and Policy Regarding Prescription
      Medications

      4.     B_ased on my training and experience, and discussions

with other experienced agents I know that the         l~gal   distribution

of controlled substances must meet certain federal rules and

regulations. Specifically, I know the following:

           a. Title 21 U.S.C.   §   812 establishes schedules for

             controlled substances which present a potential for

             abuse and the likelihood that abuse of the drug could

             lead to physical or psychological dependence.          Such

             controlled substances are listed in Schedule I         through

             Schedule V depending on the level of potential for

             abuse, the current medical use, and the level of

             possible physical dependence. Controlled Substance

             Pharmaceuticals are listed as controlled substances,



                                       5
  from Schedule II through V, because they are also

  considered drugs for which there is a substantial

  potential for abuse and addiction. There are other

  drugs that are available only by prescription but are

  not classified as controlled substances. Title 21 of

  the Code of Federal Regulations, Part 1308, provides

  further listings of scheduled drugs.

b. Pursuant to Title 21 U.S.C.     §   822, controlled

  substances may only be prescribed, dispensed, or

  distributeq by persons who are registered to do so

  with the. Attorney General of the United States (with

  some exceptions, such as delivery persons). The

  Attorney General has delegated authority to register

  persons to the DEA.

c. 21 C.F.R.   §   1306.04 sets forth the requirements for a

  valid prescription. It provides that for a

  "prescription for a controlled substance to be

  effective [it] must be issued for a legitimate medical

  purpose by an individual practitioner acting in the

  usual course of his professional practice. The

  responsibility for the proper prescribing and

  dispensing of controlled substances is upon the

  prescribing practitioner, but a corresponding




                             6
  responsibility rests with the pharmacist who fills the

  prescription."       (Emphasis added)

d. 21 C.F.R.    §   1306.05 sets forth the manner of issuance

  of prescriptions. It states that "All prescriptions

  for controlled substances shall be dated as of, and

  signed on, the day when issued and shall bear the full

  name and address of the patient, the drug name,

  strength, dosage form, quantity prescribed, directions

  for use and the name, address, and registration number

  of the practitioner."          (Emphasis added)

e. 21 U.S.C.    §   84l(a) (1) makes it an offense for any

  person to knowingly and intentionally distribute or

  dispense a controlled substance except as authorized

  by law.      Distribution of a scheduled controlled

  substance in violation of 21 U.S.C.

  §   841(a) (1)    (often referred to as "diversion") by a

  medical doctor occurs when a medical doctor knowingly

  and intentionally prescribes a controlled substance,

  knowing the drugs were controlled, for a purpose other

  than a legitimate medical purpose and outside of "the

  usual course of professional practice."              See United

  States v. Moore,          423 U.S. 122, 124 (1975)    ("We .   .   .

  hold that registered physicians can be prosecuted

  under 21 U.S.C.       §    841 when their activities fall


                                 7
            outside the usual course of professional practice.");

            see also United States v. Feingold, 454 F.3d 1001,

            1008 (9th Cir. 2006)   ("[T]o convict a practitioner

            under§ 841(a), the government must prove (1) that the

            practitioner distributed controlled substances,   (2)

            that the distribution of those controlled substances

            was outside the usual course of professional practice

            and without a legitimate medical purpose, and (3) that

            the practitioner acted with intent to distribute the

            drugs and with intent to distribute them outside the

            course of professional practice.").

III. The Controlled Substances in this Investigation

     5.     The controlled substances in this investigation

include, the following:

          a. Hydrocodone - a generic name for a narcotic analgesic
            that in its pure form is classified under federal law
            as a Schedule II, however it is sold in combination
            forms   (Vicodin, Norco, Lortab, etc.) that are
            classified as Schedule III controlled substances.
            Hydrocodone, when legally prescribed for a legitimate
            medical purpose, is typically used for the relief of
            mild to moderate pain. Accordingly, the prescription
            is generally for a modest number of pills to be taken
            within a short period of time. Hydrocodone typically
            has a street value of $6 to $7 per tablet.
          b. Oxycodone - a generic name for a narcotic used to
            treat moderate to severe pain. It is· marketed either


                                   8
  alone as controlled release (OxyContin) and immediate
  release formulations (OxyIR, OxyFast), or in
  combination with other nonnarcotic analgesics such as
  aspirin (Percodan) or acetaminophen (Percocet) .
  Oxycodone is classified as a Schedule II controlled
  substance. Oxycodone-containing products are in
  tablet, capsule, and liquid forms. The main sources of
  oxycodone on the street have peen through forged
  prescriptions, professional diversion through
  pharmacists, doctors, armed robberies and nursing
  homes. According to reports from DEA field offices,
  oxycodone products sell at an average of $1 per
  milligram, the 40 mg OxyContin tablet being the most
  popular.
c. Fentanyl - a generic name for a potent synthetic
  opioid that treats chronic severe pain. When legally
  prescribed, fentanyl is also used for anesthesia and
  comes in a form of a transdermal patch or an
  injection. Fentanyl is classified as Schedule II
  controlled substance. Fentanyl was introduced into
  medical practice as an intravenous anesthetic under
  the trade name of Sublimaze in the 1960s. Other brand
  names are Actiq, Duragesic and Fentora. Fentanyl is
  about 100 times more potent than morphine as an
  analgesic. Fentanyl sometimes is used illegally as a
  recreational drug mixed with heroin and cocaine.
  Fentanyl is abused for its intense euphoric effects.
  Fentanyl patches are abused by removing the. gel
  contents from the patches and then injecting or
  injecting these contents. Patches have also been
  frozen, cut into pieces and placed under the tongue or



                        9
  in the cheek cavity for drug absorption through the
  oral mucosa. Used patches are attractive to abusers as
  a large percentage of f entanyl remains in these
  patches even after a 3-day use.
d. Morphine - a generic name for a narcotic that treats
  moderate to severe pain. Morphine acts directly on the
  central nervous system to decrease. the feeling of
  pain. Morphine is federally classified as Schedule II
  controlled substance. Morphine is sold under the brand
  names of MScontin, Oramorph and Sevredol. The street
  value of morphine is $7-$15 per pill.
e. Testosterone - a generic name for an anabolic steroid
  that is used to treat condition caused by a lack of a
  naturally occurring sex hormone that is produced in a
  man's testicles. Testosterone comes in a form of an
  injection and is classified as Schedule III controlled
  substance. Testosterone injection is used in men and
  boys to treat conditions caused by lack of this
  hormone, such as delayed puberty, impotence, or other
  hormonal imbalances. The brand names for testosterone
  are Aveed, Delatestryl, Depo-Testosterone,
  Testosterone Cypionate and Testosterone Enanthate.
  Testosterone has a street value of $150-$200 for 10
  cc. vial.
f. Alprazolam - a generic name for a sedative that is
  classified as Schedule IV controlled substance. When
  legally prescribed, alprazolam treats anxiety and
  panic disorders. Alprazolam is a benzodiazepine. The
  brand names for alprazolam include Niravam, Xanax and
  Xanax XR. The street value of alprazolam is $4-$6 per
  pill.




                        10
g. Temazepam - is a generic name for a benzodiazepine
  classified as Schedule IV controlled substance.
  Temazepam is a sedative and treats insomnia. Temazepam
  goes by its brand name Restoril.
h. Clonazepam - is a generic name for a benzodiazepine
  classified as Schedule IV controlled substance.
  Clonazepam is a sedative and treats seizures, panic
  disorders and anxiety. The brand name for clonazepam
  is Klonopin.
i. Carisoprodol - a generic name for a muscle relaxant
  that is classified as Schedule IV controlled
  substance. Carisoprodol goes by a brand name - Soma. ·
  When legally prescribed, carisoprodol treats pain and
  stiffness from muscle spasms. The street value for
  carisoprodol is $1-$5 per pill.
j. Zolpidem - is a generic name that is typically sold
  under the brand name Ambien. It is a sedative
  primarily used for the treatment of insomnia. Zolpidem
  is classified as a Schedule IV controlled substance.
  The street value of Ambien is $2-$6 per pill.
k. Lyrica - is a brand name for a nerve pain medication.
  The generic name for Lyrica is pregabalin. Lyrica can
  treat nerve and muscle pain, including fibromyalgia.
  It can also treat seizures. Lyrica is classified as
  Schedule V controlled substance. Illicitly, Lyrica is
  used as a recreational drug to achieve euphoria.
  Lyrica is one of the frequent potentiates prescribed
  with opiates.
1. Promethazine-codeine syrup, Robitussin with codeine
  and Guaifenesin-codeine syrup - cough preparations
  containing not more than 200 milligrams of codeine per



                        11
                100 milliliters. Cough syrups containing codeine are
                classified as Schedule V controlled substances. One of
                the ways that people use codeine syrups is by mixing
                them into alcoholic beverages or nonalcoholic sodas,
                creating an intoxicating mix nicknamed "lean," "purple
                drank," "syrup" and "sizzurp."
IV. Probable Cause

        6.      This affidavit is intended only to establish that

there is sufficient probable cause to conclude that the

defendants referenced above committed the aforementioned

offense.        This affidavit does not set forth all of my knowledge

about this matter.

  A.         Overview of Investigation

        7.      Through review of public records and the undercover

investigation described below, this affiant has learned the

following:        Dr. Ernest BADE {"BADE") is a medical doctor who

operates the "Bade Medical Clinic", in Hilo, Hawaii.        BADE is

registered with the DEA under registration number AB8243278.

DEA TDS began investigating the Bade Medical Clinic in 2014.

Yvonne CAITANO {"CAITANO") works as an office assistant at Bade

Medical Clinic, and has been so employed since at least 2015.

Sheena STRONG ("STRONG") works as an office assistant at the

Bade Medical Clinic, and has been so employed since at least

2015.        STRONG is believed to be the daughter of CAITANO.   Marie

BENEVIDES {"BENEVIDES") works as an office assistant at the Bade



                                     12
Medical Clinic, and has been so employed since at least 2018.

BENEVIDES is believed to be the mother of CAITANO.     Theresa

SALTUS {"SALTUS") works as an office ·assistant at the Bade

Medical Clinic, and has been so employed since at least 2018.

CAITANO, STRONG, BENEVIDES, and SALTUS are also all patients of

BADE.

        8.   On July 28, 2014, DEA Diversion Investigators

interviewed a pharmacist in Hilo, HI {"Pharmacist 1") regarding

his experience with BADE.     Pharmacist 1 reported that he and

other pharmacists with whom he has spoken have frequently

received prescriptions authorized by BADE for high quantities of

controlled substances, and in particular, opioids such as

methadone, oxycodone, and morphine, which appeared to be outside

the normal course of professional practice.     Pharmacist 1

reported that BADE's prescriptions are flagged in Walmart's

internal database system for several reasons:    (1) BADE writes

prescriptions for schedule II controlled substances· in high

quantities;    (2) BADE frequently prescribes opioids in

conjunction with benzodiazepines and muscle relaxants 1 ; and (3)




1
 According to my training and experience, the combination of an
opioid, a benzodiazepine, and a muscle relaxant is referred to
as the "holy trinity", and is highly sought-after by individuals
seeking to divert pharmaceutical drugs to the black market.
This combination is typically avoided by legitimate medical
doctors because these medications combine to create an increased
risk of overdose.

                                  13
when Pharmacist 1 would often try to contact BADE to verify

prescriptions, BADE was typically inaccessible.

     9.    On July 28, 2014, DEA Diversion Investigators

interviewed a second pharmacist in Hilo, Hawaii (Pharmacist 2),

regarding the prescribing history of BADE. Pharmacist 2 stated

in substance that BADE was reputed to seeing patients at unusual

hours up to 2:00am.    Pharmacist 2 stated that BADE never

answered the telephone when she tried to verify a prescription.

However, from time to time, BADE would call _regarding medication

that no one has used in approximately 20 years. Furthermore,

Pharmacist 2 stated that BADE writes prescriptions for unusually

large quantities of controlled substances. For example, he

generally writes prescription for hydrocodone in amount of 360

dosage units.   Pharmacist 2 stated that she will not fill a

prescription for any more than 240 dosage units and will not

fill a prescription for schedule II controlled substances

written by BADE.

  B. Undercover Investigation

     10.   Bas·ea in part on the preceding information, in May

2015, the DEA began an undercover investigation of BADE and the

Bade Medical Clinic.

     11.   On May 27, 2015, at approximately 12:11 p.m., a DEA

officer, acting in an undercover capacity (hereafter, the "UC")

entered BADE's office for an initial appointment, complaining of


                                 14
"stiffness" to his shoulder.     After approximately four and a

half hours of waiting, CAITANO informed the UC that she and the

other office staff would be leaving for the day, and instructed

the UC to lock the door.     CAITANO also instructed the UC to sit

next to the door behind the wall so that if someone was to look

through the door, the office would appear to be empty.      The UC

locked the door as instructed and took a seat behind the wall.

     12.     At approximately 7:00 p.m.   (seven hours after the UC

arrived}, BADE called the UC into his office. Upon entering

BADE's office, the UC observed that his office was extremely

cluttered.     The examination table contained stacks of patient

medical records in disarray, there were also dog food bowls and

dog training pads in the corner, and BADE had his two (2) dogs

·in the examination office with him.

     13.     The UC informed BADE that he was seeking treatment for

shoulder stiffness for about two months, and that he did not

have medical coverage.      The UC informed BADE that he was

initially taking Motrin for the pain, and that his friend gave

him some "oxys" (street slang for oxycodone} at night when he

couldn't sleep.     Although BADE took a personal and medical

history and conducted a range of motion check, BADE did not

order any imaging studies such as an x-ray or MRI, did not

discuss a pain management contract, and did not conduct a drug

screen.    At the conclusion of the visit, the UC observed BADE


                                  15
generate, sign, and give to the UC two (2) prescriptions. The

first prescription was for thirty (30) 30mg Extended Release MS

Contin2 pills.   The second prescription was for thirty (30) 350mg

Carisoprodol pills.

     14.   BADE stated that if it did work out, he had the UC

marked down for a prescription pick up. BADE stated that the

night before, he prepares the refill prescriptions for pick up

and they have them ready. BADE stated that the UC would only

have to come in and get his blood pressure checked and then go.

BADE stated that he would not have to see the UC again

unless it was not working out.     In that case, the UC would have

to schedule an appointment.     The UC confirmed with BADE that his

next appointment would be June 26, 2015 unless it was not

working out then the UC would then schedule an appointment in

June to discuss alternative medications or dosages.

     15.   The UC asked BADE if he would l.ike the UC to pay him

now and BADE stated that he would get an invoice and it would be

best for the UC to pay him now.     The UC then followed BADE out

into the reception area.     BADE asked the UC if he spoke with

CAITANO about the charges.     The UC stated that CAITANO told him

it would be $120.00.   BADE told the UC that the first

appointment would be $75.00.     The UC paid BADE $75.00 in



2 MS Cantin is a brand name for morphine sulfate, a schedule II
controlled substance.

                                  16
official advance funds (OAF) for the office visit.        BADE wrote

out the UC a receipt for payment.        The UC asked BADE if the

follow up appointment would be $75.00 also.        BADE informed the

UC that the follow up would be approximately $50.00, $75.00

if BADE was seen again.

     16.     On June 26, 2015, at approximately 8:57 a.m., the UC

and a second    DE~   undercover officer acting in an undercover

capacity (hereafter, "UC2") entered the Bade Medical Clinic to

pick up a ref ill prescription for the UC and to schedule an

appointment for UC2 for the purpose of obtaining a prescription

for oxycodone.     The UC and UC2 left Bade Medical Clinic because

the prescription was not ready, and returned at approximately

11:30 a.m.    At approximately 2:00 p.m., the UC began a

conversation with CAITANO regarding a patient who had appeared

upset.     CAITANO told the UC that the patient failed his random

urinalysis because of the temperature.        CAITANO stated that when

BADE tested the sample for body temperature it was lower then

what was allowed.       CAITANO stated that he was given the

urinalysis because he made a scene at the pharmacy and the

pharmacy requested the urinalysis.        CAITANO stated that the

funny thing is that BADE does not send the samples to be tested

for illegal drugs and that the patient "screwed himself" by

trying to cheat.       The UC asked CAITANO if the samples ever get

to be tested.     CAITANO stated no, and that BADE just checks them


                                    17
to ensure they are at body temperature when the sample is

obtained.

     17.    While in the office, the UC and UC2 observed

CAITANO issue numerous prescriptions to ·various patients.       The

UC and UC2 observed the patients walk-in and speak to CAITANO.

CAITANO then would walk into the first door on the left (vitals

room) and open a drawer in the desk.      CAITANO then flipped

through a stack of prescriptions, removing the prescriptions

pertaining to the patient and hand them to the waiting patient.

Upon receiving their prescription, the patients departed the

office with the prescriptions in hand.     At no time did the UC

and UC2 observe these "refill" patients speak or see BADE.

     18.    At approximately 2:40 p.m.,   CAIT~O   walked out from

BADE's office and handed the UC a prescription for 30 30mg MS

Contin pills.    At approximately 2:54 p.m., the UC and UC2 exited

BADE's office.    The UC was not examined nor was his vitals taken

during the visit.    The UC did not see BADE.      The UC also did not

have to pay for the prescription.

     19.    On July 24, 2015, the UC returned to the Bade Medical

Clinic to pick up a refill prescription for MS Contin.        Upon

entry, the UC was notified by CAITANO that they would be

collecting a urine sample from everyone today.        CAITANO stated

that they were required to turn in a minimum amount of urine a

week and they did not have enough, and that everyone would have


                                  18
to provide a sample.     The UC informed CAITANo" that he was going

to get some water.     CAITANO handed the UC a prescription

for thirty (30) 30mg Extended Release MS Contin pills.      The

UC subsequently departed BADE's office and returned to the

neutral location.    The UC purchased a small bottle of Chinese

green tea and mixed it with 1 part purified water to provide a

fake urine sample.     The UC warmed the fake urine in a microwave

and filled a ziplock bag with the fake urine.      The UC then

returned to BADE's office with the fake urine sample.      Upon

entering the office, the UC informed CAITANO that he was ready

to provide a urine sample.     The UC obtained the collection

cup bearing his UC name and entered the restroom where he poured

the fake urine into the cup.     The UC was then instructed by

CAITANO to put the cup containing the fake urine sample onto the

file cabinet in the patient file room.      The UC then scheduled

his next appointment with STRONG.      The UC paid twenty (20)

dollars cash for his appointment.

     20.   Due to the investigative needs of other cases, the

undercover investigation was temporarily suspended and resumed

in June 2018.

     21.   On June 20, 2018, at approximately 11:51 am, the UC

entered BADE's for an undercover appointment with BADE and to

acquire prescriptions for controlled substances.




                                  19
     22.    Upon entering the office, the UC observed a female,

later identified as SALTUS, standing at the door of the

reception area.     The UC was greeted by CAITANO who told SALTUS

to "do his vitals."     Prior to June 20, 2018, the UC had

contacted the Bade Medical Clinic and requested a copy of his

medical file.     He was informed at that time that his file could

not be located.     The UC again asked SALTUS and CAITANO if she

found the UC's chart. CAITANO stated that they never found his

chart.     CAITANO asked the UC if the office had ever sent the

chart to the UC.    The UC stated "no", and asked CAITANO if she

could just make him one and they could write whatever they

wanted in the chart.     CAITANO asked SALTUS to have the UC fill

out the new form.     CAITANO asked the UC if he had anything wrong

with him and the UC stated "no."       CAITANO instructed SALTUS

to fill in as much information as possible regarding pain,

history, diabetes, blood pressure in the UC's chart when she

does his vitals.     The UC informed SALTUS that she can put

whatever she wants in his file. CAITANO asked UC if he used to

have back pain.     The UC stated "shoulder".    CAITANO asked the

UC which one, and the UC stated left shoulder stiffness.

CAITANO then asked the UC if he was on any medication and UC

informed CAITANO that he was buying it from people because he

was unable to obtain medication from a Maui doctor.       The UC

informed CAITANO that this was the reason why he was trying to


                                  20
transfer his file.    The UC informed CAITANO that the doctors on

Maui are strict and they require the medical files even if the

UC informed them that he was seeing BADE for his medication.

The UC then followed SALTUS into the exam room where she took

his blood pressure, weight, and asked about his concerns.

SALTUS stated that she needs to write what the UC's concerns

are.   The UC stated it is primarily the shoulder stiffness but

if SALTUS needs to write something for the doctor she can write

whatever she wants because they lost the UC's patient file.

SALTUS then asked the UC if he had his flu shot and the UC

stated "yes."   SALTUS asked the UC if he had lab work done and

the UC stated "yes" about a year and a half ago, SALTUS asked

the UC if he had done x-rays and the UC stated "no", SALTUS then

asked the UC "hospital?" and the UC stated "no", SALTUS then

asked the UC if he had depression and the UC stated "when he got

to pay taxes", SALTUS stated "ok, I'll write that he will

laugh." SALTUS continued and asked if the UC is a "smoker?", and

the UC stated "no."   SALTUS asked the UC "ok, left shoulder

stiffness, does it keep you up at night?" The UC stated "no,

just like um, more like moving around, and getting up in the

morning." SALTUS asked the UC "so moving is harder?" The UC

stated "yeah, just like with everyday, you know when you get up

its stiff." SALTUS asked the UC if it burns·and the UC

responded "no." SALTUS asked the UC if there was anything else?


                                 21
The UC responded "no, that's pretty                 ~uch   what I saw him for the

last time.   11
                  SALTUS asked the UC if he does physical therapy and

the UC told SALTUS       11
                              no.   11
                                         SALTUS asked the UC "So moving is

harder in the morning. Does it get better?" The UC responded

"yeah, I guess after I start moving around." SALTUS then wrote

on the UC patient file that moving is harder in morning. SALTUS

stated to the UC "I don't know what else to put, Yvonne can fill

in the blanks." The UC stated "yeah she can put whatever she

like." The UC and SALTUS then left the vitals room and returned

to the reception area.

     23.     While at the reception area the UC and CAITANO made

small talk about the volcano activity and SALTUS asked the UC

how long he was in Hilo for. The UC stated that he was there

till Friday. CAITANO informed the UC that she goes to Maui once

a month and that CAITANO can drop off the UC's prescription to

him at the airport. CAITANO stated that the doctor just has to

see the UC once every 6 months. The UC asked CAITANO what she

does on Maui. CAITANO stated that they have a business on Maui

doing repossessions. CAITANO informed the UC that she flies once

a month to pick up the paperwork. CAITANO also stated that she

can even mail the UC his scheduled prescriptions. CAITANO then

stated that she had to take her uncle to the store. The UC asked

CAITANO if he should just hang out till the doctor is ready and

CAITANO stated yes.


                                               22
     24.   While the UC waited for his appointment, the UC spoke

with.an elderly female later identified as BENEVIDES.     BENEVIDES

stated that she helps around the off ice because she does not

want to stay home.

     25.   At approximately 2:10 pm, CAITANO stated that she was

leaving for the day. The UC asked CAITANO for her phone number

to arrange a meet to drop off the UC's prescription as discussed

earlier. CAITANO handed the UC her phone number (808-989-9270)

written on a piece of paper.

     26.   At approximately 2:17 pm the UC was called in the exam

room by BADE. Upon taking a seat BADE asked the UC "whats

happening with your shoulder?"    The UC informed BADE that it was

the same thing he saw the UC for a while ago, "just

stiffness." The UC informed BADE that he had previously

prescribed the UC oxycodone.     BADE looked at the file provided

to him by CAITANO and advised the UC "I can't find your records,

but that doesn't mean we can't treat you."     BADE asked the UC

how he hurt his shoulder. The UC explained to BADE that he hurt

his shoulder riding his motorcycle.     BADE then asked the UC how

many pills he had prescribed him in the past.     The UC informed

BADE that initially he took 2 pills a day, once in the morning

and once in the evening.   The UC also informed BADE that on the




                                  23
next appointment BADE increased the dosage to 3 times a day. 3

BADE then asked the UC "was that muscle relaxant much help?" The

UC replied "not really."

     27.     BADE asked the UC "was it hydrocodone or was it

morphine?"     The UC informed BADE that he knew it was not

hydrocodone and that the UC may be confused between oxycodone

and MS Contin {morphine) .    The UC observed on the screen that

the prescription was only for one tablet    a day,   and not three

tablets as discussed.     The UC informed BADE of the discrepancy

and observed BADE change the prescription to ninety pills of

30mg MS Contin {morphine) .    BADE then printed the prescription

and handed it to the UC.

     28.     The UC then asked BADE, "you know of any better

relaxant other than the carisoprodol that might be better?"          The

UC then observed BADE look through a drop down list of

medication on the screen. After a short search BADE informed the

UC that he "can't locate it right now."     The UC then asked BADE

"should we just try the carisoprodol again, you

think?"    BADE replied "huh" and the UC repeated "you think we

should just try the carisoprodol again?"     The UC then observed

BADE select 350mg carisoprodol from the drop down list on his


3
 Neither of these statements were true.  In 2015, the UC was
prescribed MS Contin and carisprodol, each once per day. The UC
stated that BADE had increased it to ninety pills per month
(three per day) to test whether BADE would· fill the increased
prescription.

                                  24
computer.     Upon BADE selecting carisoprodol the UC observed what

appeared to be a drug interaction warning pop up on his screen.

The UC observed BADE cancel the warning and create a

prescription for thirty pills of 350mg carisoprodol and handed

it to the UC.

     29.     The UC asked BADE for something to help with

his anxiety and BADE responded, "I'm not here to just to

prescribe controlled drugs, that seems like that's all you have

on your mind right now." The UC told BADE "no, I mean this what

you used to give me before, exactly."      BADE then told the

UC "well that's all I'm going to give right now" and the UC

responded "ok".     Shortly thereafter the UC exited BADE's office.

     30.     On July 30, 2018, at approximately 1239 hours, the UC,

placed a consensually recorded phone call to the Bade Medical

Clinic.     SALTUS answered the phone.   The UC asked SALTUS if

Yvonne was there (referring to CAITANO) .     SALTUS then asked who

is calling.     The UC gave his undercover alias and SALTUS told

the UC to hold on.     While on hold, the UC could overhear SALTUS

talking to CAITANO.     CAITANO told SALTUS to ask the UC when his

prescription was due.     The UC informed SALTUS that his

prescription (MS Cantin 30mg and Carisoprodol 350mg) was due

last week.     The UC overheard SALTUS talking to

CAITANO, informing CAITANO ".it was due already, like last week".

CAITANO then stated "oh, we was on vacation, tell him I going


                                  25
make um tomorrow and mail um to him".     SALTUS then relayed the

message to the UC stating that CAITANO will mail him his

prescription.

     31.    On August 6, 2018, DEA Special Agent Eric Klapheimer

received the prescription addressed to the UC at the Kihei Post

Office.    The prescription was for ninety 30 mg MS Cantin and was

signed by BADE.

     32.    Based on your affiant's experience and training in

pharmaceutical diversion investigations, the observations of the

UC contained several "red flags" which support the conclusion

that BADE prescribed controlled substances outside the course of

professional practice with no legitimate medical purpose.       These

red flags include (without.limitation) the following

observations:    (i) that BADE operated his clinic outside normal

business hours, and that the UC frequently waited multiple hours

to see BADE;    (ii) the condition of BADE's office was cluttered

and unsanitary, and not consistent with a typical doctor's

office;    (iii) the UC observed multiple individuals come in and

receive prescriptions directly from office staff without being

seen by BADE,    (iv) CAITANO's information that BADE did not

actually perform urinalysis on any patients,    (v) BADE prescribed

the UC a powerful opioid without conducting urinalysis,

discussing a pain management contract, requiring imaging studies

such as x-rays or MRis,    (vi) BADE prescribed the UC an opioid in


                                  26
conjunction with a muscle relaxant, which are a combination that

has increased risk for overdose,       (vii) BADE did not require the

UC to be examined prior to his June 2015 and July 2015 refills,

(viii) the Bade Medical Clinic could not locate the UC's medical

chart when requested,    (ix) BADE increased the UC's prescription

from one pill per day of MS Contin to three pills per day just

because the UC asked for the increase, and (x) BADE's staff

mailed the UC's next prescription to Maui without requiring the

UC to come in for a medical exam.

  C. The Maui Diversion Scheme

     33.   On June 6, 2018, at approximately 3:10 pm,

investigators from the DEA Honolulu District Off ice interviewed

a pharmacist ("Pharmacist 3") in Kahului, Hawaii.       Investigators

asked Pharmacist 3 if there were any patients filling there that

resided off island.     Pharmacist 3 identified SALTUS, CAITANO,

and STRONG as patients of BADE who filled prescriptions at a

particular pharmacy ("Pharmacy 1") in Kahului, Hawaii as well as

a few others that Pharmacist 3 believed to be related to SALTUS,

STRONG, and CAITANO.

     34.   DEA has received controlled substance release

signature logs from Pharmacy 1 indicating that CAITANO and

SALTUS picked up prescriptions from Pharmacy 1 for multiple

individuals.   Pharmacist 3 stated that he had tried to call BADE

multiple times to verify prescriptions before filling them, but


                                  27
that he has never actually spoke with BADE.     Pharmacist 3 stated

that every time he called, an off ice assistant would answer the

phone and verify the prescription.     When Pharmacist 3 asked for

BADE, the office assistant stated that BADE was with a patient

and was not available at the time.

     35.   Based on the information providing by Pharmacist 3,

DEA investigators obtained flight records from Hawaiian Airlines

for CAITANO, STRONG, BENEVIDES, and SALTUS for flights between

Hilo and Kahului for January 2017 through October 2018.       DEA

investigators similarly obtained prescription records from the

State of Hawaii Prescription Drug Monitoring Program ("PDMP")

for the same time period.     By comparing these records,

investigators identified a pattern.     For each of the months for

which records were obtained, one or more of CAITANO, STRONG,

BENEVIDES, and SALTUS would fly from Hilo to Kahului.       That

person or persons would then go to one or both of two pharmacies

in Maui - Pharmacy 1 in Kahului and a second pharmacy ("Pharmacy

2") in Makawao, Hawaii.     That person or persons would then fill

prescriptions, each signed by BADE, for multiple individuals

(many of whom are believed to be members of

CAITANO/STRONG/BENEVIDES's family), frequently filling

prescriptions for the same individual at both pharmacies.          These

prescriptions typically involve high quantities of controlled

substances, including opioids such as oxycodone, morphine,


                                  28
fentanyl, and hydrocodone, as well as carisoprodol (schedule IV)

and Lyrica (schedule V) .       That person or persons would then

return to Hilo, frequently on the same day.

     36.   According to PDMP records, since September 2016,

CAITANO, STRONG, BENEVIDES, and SALTUS have collectively filled

controlled substances in the following total amounts:

              D~'Q'G... T~PE.   '   .         sc11•nuL..E · 'Qt1~I~Y·
   Oxycodone HCL 30 mg                       II             10,682
   Oxycodone HCL 15 mg                       II             1,890
   Oxycodone APAP 10 mg/325mg                II             9,960
   Hydrocodone APAP 10 mg/325mg              II             4,680
   Fentanyl Patches 75 mcg                   II             115
   Morphine Sulfate 15 mg                    II             900
   Carisoprodal 350 mg                       IV             2,070
   Alprazolam (1 mg or 2 mg)                 IV             1,680
   Lyric a 100 mg                            v              360
   Zolpidem Tartrate 210 mg                  IV             210
   Temazepam 30 mg                           IV             270
   Testosterone Cypionate - 10               III            10
   ml vials
   Promethazine Codeine - 240                v           5
   ml


  D. Interview with SOI

     37.   On August 30, 2018, at approximately 2:10pm, DEA

Investigators interviewed a Source of Information (hereinafter

"SOI") regarding the suspicious drug activities of BADE,

CAITANO, STRONG, BENEVIDES, AND SALTUS.              SOI is a minor,

approximately fourteen years old, who lived with CAITANO as a

foster child until approximately February 14, 2018.                SOI

reported that she was frequently asked to assist CAITANO with




                                        29
the illegal distribution of pharmaceuticals.     She described that

CAITANO would go to work at the Bade Medical Clinic, and during

work, would call BENEVIDES, CAITANO's mother, to inform her that

someone was coming to the house to purchase pills.     BENEVIDES

would then notify the SOI to get the envelope ready.     The SOI

stated that he/she was not told the names of who the envelope

was for but was only told how many pills to count and to put

it in an envelope.    When the buyer arrived at the house, the SOI

was then asked to run out to the individual waiting in the car

and hand over the envelope of pills in exchange for money.     The

SOI stated that if he/she did not come back with the right

amount of money he/she would get verbally or physically abused

by STRONG.     The SOI stated that STRONG was typically the person

that went around collecting money if the amount received was not

enough.

     38.     SOI was asked if he/she knew what kind of pills that

he/she was putting into the envelopes. The SOI stated

that he/she was never told the names of the pills but that

he/she would overhear CAITANO refer to the pills in

conversations with BENEVIDES or with STRONG, and recalled her

using the names Percocets, Somas or Carisoprodol, and

hydrocodone.

     39.     The SOI stated that CAITANO kept all the pills in a

black bag with handles with "Caitano" printed on the bag.     The


                                  30
bag was kept in CAITANO's bedroom under the desk.     The SOI

stated that the bag had numerous bottles of pills with multiple

different patient names on the bottles.     The SOI stated that

he/she was the only person other than CAITANO or STRONG that

would count the pills.

     40.   The SOI stated that CAITANO used different names of

individuals on the prescriptions that CAITANO would print out

at BADE's office and have BADE sign them.     The SOI stated that

CAITANO used to fill the prescriptions at pharmacy in Hilo until

they were "cut off."     Once they were cut off in Hilo, CAITANO

started filling the prescriptions with different names at

Pharmacy 2.   The SOI stated that she saw the name of the

pharmacy located on the bottles that were in the bag.      The SOI

stated that every month they would book doctor appointments in

Maui with their medical insurance, fly to Maui, and then cancel

the doctor appointment at the last minute. The SOI stated that

he/she did not know if they knew someone in Maui.     The SOI

stated that they had tried filling the prescriptions in Honolulu

but none of the pharmacies accepted BADE's prescriptions.

     41.   The SOI stated that CAITANO would also fill a

container with some blues and whites and would bring the

container with her to work.     The SOI stated that CAITANO and

STRONG only sold the pills but never used the pills themselves

or any of the other individuals in the house.     The SOI stated


                                  31
that he/she did not believe that any of the individuals in

the residence had any legitimate medical issues.   The SOI stated

that CAITANO also carried a roll of cash on her.   The SOI stated

that the money they got from selling the pills was used to buy

random stuff to store in containers in the garage or pay off

credit cards and bills.

     42.   According to the SOI, the prescriptions were always

printed out at the office by CAITANO, presented to BADE, and

BADE would sign the prescriptions. The SOI stated that CAITANO

was not paid money for working at BADE's office but was paid in

prescriptions.

III. Conclusion

     43.   Based on the facts stated above, there is probable

cause to believe that BADE, CAITANO, STRONG, BENEVIDES, and

SALTUS did knowingly and intentionally, combine, conspire,

confederate and agree with each other, and with others known and

unknown, to distribute and possess, with intent to distribute,

Schedule II - IV controlled substances, in that BADE provided

prescriptions for controlled substances to CAITANO, STRONG,

BENEVIDES, and SALTUS outside the course of normal professional

practice and for no legitimate medical purpose, which then

CAITANO, STRONG, BENEVIDES, ·and SALTUS flew to Maui (to avoid

detection) to fill, allowing them to access high quantities of

controlled substances to then sell on the illicit drug market.


                                32
     44.   There is also probable cause to believe that BADE

wrote prescriptions for high quantities of controlled substances

for other patients, including the UC, outside t he c o urse of

professional practice and for no legitimate medical reason.

                     FURTHER




                                           Officer, DEA

This Criminal Complaint and Affida vit in support thereof were
presented to, approv ed by, and probable cause to believe that
defendant above - named committed the charged crime found to
exist by the undersigned Judicial Officer at     IL/~~     . m.
on October l.S-: 2018.

Subscribed and
this /S- day




HON. RICHARD L.
United States Magistrate




                                33
